Citation Nr: 1214422	
Decision Date: 04/20/12    Archive Date: 04/27/12

DOCKET NO.  08-16 600A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from December 2001 to December 2005, and his decorations include the Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

The Board notes that the appellant requested a hearing before a decision review officer (DRO) in connection with the current claim.  The DRO hearing was scheduled and subsequently held in September 2008 at the Des Moines RO.  The appellant testified at that time and the hearing transcript is of record.  


FINDINGS OF FACT

Resolving all doubt in favor of the Veteran, the Veteran's low back disability is related to his military service.


CONCLUSION OF LAW

A low back disability was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson,  492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996). 

The Veteran seeks entitlement to service connection for a low back disability.  The Veteran contends that he injured his back when his Humvee was attacked with an improvised explosive device (IED).

The service treatment records do not reveal any complaint, diagnosis or treatment for any back disorder.

A Certificate of Commendation from the Marine Corps dated in September 2005 indicates that the Veteran was exposed to enemy IEDs and on 2 separate occasions his vehicle was rendered a mobility kill due to enemy IEDs.

In September 2006 the Veteran reported that he had back pain that was self limited and that he did not take any medication on a regular basis for his back pain.  He reported intermittent back and ankle pain.  Examination of the back revealed full range of motion, no spasm or tenderness, and normal vertebral alignment.

In January 2007 the Veteran was afforded a VA Compensation and Pension (C&P) general medical examination.  The Veteran reported that his back developed dull pain a few months after discharge with the right side worse than the left.  The pain was intermittent and was worse when he had a period of prolonged sitting or standing.  The pain did not limit any of his activities.  He reported that the pain had been present for about a year.  He denied any direct trauma to his back.  The Veteran reported that Advil helps with the pain.  His back pain was not debilitating in any way and the Veteran denied associated bowel or bladder problems.  There was no groin or perineal numbness or tingling and there was no leg weakness or pain.  The Veteran did not recall whether his back was a problem in service or not.

Physical examination of the back revealed full range of motion with forward flexion to 90 degrees, extension to 30 degrees, lateral flexion to 30 degrees bilaterally, and lateral rotation to 30 degrees bilaterally.  Deep tendon reflexes were 2+ and equal bilaterally.  He had no fatigability with repeated movements and did not have any bony point or muscular tenderness with palpation.  Sensation was intact to the lower extremities.  He was noted to have musculoskeletal low back pain.  The examiner rendered the opinion that the back pain was less likely than not related to his time in service.

In a May 2007 letter from private chiropractor the Veteran was noted to have been receiving chiropractic treatment since March 2007.  The Veteran's pain was noted to have begun after his truck was hit by an IED while serving in Iraq with the Marine Corps.  The chiropractor noted that the force of the injury initiated the Veteran's lower and middle back pain that manifested until his return home when he began treatment.  The chiropractor rendered the opinion that the Veteran's injury would have caused more than enough compression to his lower lumbar spine and thoracic spine to cause him the ongoing pain.  The Veteran was diagnosed with chronic lumbalgia, sacralgia, myalgia secondary to sacral segmental dysfunction, lumbar segmental dysfunction, thoracic segmental dysfunction, cervical segmental dysfunction and myospasms resulting from lumbosacral and thoracic strain/sprain injury.  The chiropractor noted that this was due to his military related injury.

In July 2007 the Veteran sought evaluation for back pain and wanted continued care for his back pain through VA.  He reported that he had been getting chiropractic care since March 2007 that helped.  His pain was reported to have apparently started while he was in service after his truck was hit by an IED.  There was no weakness, tingling, or numbness.  The Veteran had no difficulty walking.  He was assessed with chronic back pain for a year and one half based upon the report of the Veteran.  X-rays of the lower back were ordered.

The lumbosacral spine was unremarkable on X-ray examination in July 2007.

The Veteran underwent physical therapy in August 2007.  The Veteran reported low back pain not associated with movement.  He noted increased pain with sitting more than 30 to 60 minutes, driving more than 60 minutes, or standing more than 30 minutes.  He had some pain upon waking in the morning.  He was not aware of any specific pain-relieving movements or activities.  The Veteran came and went from the clinic independently.  He was in no apparent distress.  He transferred independently without apparent antalgia.  There was no reproduction of low back pain symptoms.  The Veteran was tall.  He sat in a standard armchair, his knees were above his hips, and he tended to lean forward, trunk flexed, to rest his arms on his legs.  He crossed his legs, ankle over knee, with right or left lower extremity interchangeably without apparent discomfort or difficulty.  Palpation showed no tenderness of paraspinals, spinous processes, or sacroiliac region.  Flexion was within full limits with fingers to mid tibia range and with no complaint.  Extension was within full limits with no complaint.  Sidebend right and left was within full limits with fingers to lateral knee with no complaint.  Straight leg raise testing was negative on the left and right.  The Veteran was instructed in exercises after the physical examination.

A June 2008 lay statement from a fellow Marine who served with the Veteran indicated that the Veteran's vehicle had been lifted off the ground by an IED explosion.

At a hearing before a DRO in September 2008 the Veteran reported that he first noticed that his back was bothering him in March 2006.  

In a December 2008 treatment note the Veteran's back pain was noted to be mostly resolved.

In a letter from a private chiropractor, dated in February 2009, the Veteran was noted to have had back pain since January 2006.  The Veteran's truck was noted to have been hit with an IED in May 2005 while he was in service.  This incident caused the Humvee to lift off the ground and to land hard.  The chiropractor indicated that the force of this injury initiated his lower and middle back pain that manifested until his return home.  The chiropractor noted that this event would have caused more than enough compression to his lower lumbar spine and thoracic spine to cause him the ongoing pain.  The chiropractor indicated that he initially he did not accurately interpret the Veteran's history in the sense that the Veteran's pain was not immediate.  The worst of his back pain began to manifest in January 2006 and the Veteran indicated that his chief complaint of back pain began 12 to 14 months prior to initial evaluation and examination in March 2007.  The chiropractror indicated that based upon these reports and the lack of history of back pain prior to the Veteran's service, he could only determine the service event to be the sole reason for his back pain today.  The Veteran was noted to be diagnosed with chronic lumbalgia, sacralgia, myalgia secondary to sacral segmental dysfunction, lumbar segmental dysfunction, thoracic segmental dysfunction, cervical segmental dysfunction and myospasms resultant from lumbosacral and thoracic strain/sprain injury.  It was noted that this was due to his military related injury.

The Board finds that entitlement to service connection for a low back disability is warranted.  The Veteran's service treatment records do not reveal any complaint, diagnosis, or treatment for any low back disability.  The claims file reveals that the Veteran was awarded a Certificate of Commendation after being exposed to IEDs in service, including two that destroyed his vehicle.  The Veteran has competently reported that he has had back problems since shortly after separation from service.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Although a VA examiner did not diagnose the Veteran with more than musculoskeletal back pain and rendered the opinion that this was not related to the Veteran's reported injury in service, a private chiropractor has diagnosed the Veteran with chronic lumbalgia, lumbar segmental dysfunction and myospasms resultant from lumbosacral and thoracic strain/sprain injury and has rendered the opinion that the Veteran's in service IED explosions caused enough force to cause his back disorder.  The chiropractor associated the Veteran's current back disorder with the Veteran's exposure to IED explosions in service.  As the evidence is at least in equipoise regarding whether the Veteran's low back disorder is related to the Veteran's active service, service connection for a low back disorder is granted. 


ORDER

Service connection for a low back disability is granted.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


